DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-17 are pending, claim 2 has been cancelled, and claims 1 and 3-17 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s Argument “Hoffman discloses panning the camera, not pivoting the camera…neither…of Hoffman disclose or suggests that the to be magnified is centered upon magnification”, the Examiner respectfully disagrees. First, Hoffman discloses the endoscopic camera 101b can be mechanically panned ([0160]). The mechanical panning can be accomplished through pivoting, where the robotic surgical arm (158b, figure 1b) have pivotally coupled joints ([0059]). Second, the fovea/zoomed image can be originally/previously centered (best seen with 650a, figure 7a) with respect to the field of view of the camera (image position 702, figure 7a). The camera can be mechanically panned and the display image may be panned to an image position (702d, figure 7d) with no centering process of the fovea position (see off center position of 650c, figure 7d). Therefore, the area to be magnified (the fovea) captured at the second angle (see position of 650c with respect to 702d, figure 7d) corresponds to a central region in an image captured at the first angle (650c could previously have been centered with respect to 702 prior to pivoting/panning). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “to be magnified is centered upon magnification” on pg. 8 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US 2009/0245600).
Regarding claim 1, Hoffman discloses a control apparatus (151, figure 1a) for a medical system (see 100, figure 1a), comprising: circuitry (computer 151 [0047]) configured to: recognize instruction information (manipulating control input devices 160…a computer 151…directs movement [0047]; figure 1a) for indicating an area whose image is to be captured by a surgical camera (endoscopic camera 101b, figure 1a) that is inserted into an inside of a human body through a trocar (trocar or cannula [0058]) and captures an image of the inside of the human body (field of view [0047]); and generate first control information for pivoting the surgical camera about the trocar from a first angle to a second angle (mechanical panning [0160]; accomplished through pivoting, where the robotic surgical arm 158b in figure 1b have pivotally coupled joints [0059]), different from the first angle, based on the instruction information (endoscopic camera…mechanically panned [0161]) and second control information (zoom factor for the fovea…automatically determined by a distance from the end of the endoscopic camera to the operative site [0203]) for magnifying an area in an image (fovea 650c, figure 7d) captured by the surgical camera at the second angle, wherein the first control information moves a field of view to be captured toward an end of a viewing angle of the surgical camera (endoscopic camera 101b…mechanically panned…to an image position 702d [0161], see figure 7d) and the area to be magnified in the image captured at the second angle corresponds to a central region in an image captured at the first angle (without any centering process..[0161], see 650c, figure 7d). The area to be magnified (the fovea) captured at the second angle (see position of 650c with respect to 702d, figure 7d) corresponds to a central region in an image captured at the first angle (650c could previously have been centered with respect to 702 prior to pivoting/panning). 
Regarding claim 3, Hoffman further discloses the circuitry is further configured to capture the area in the image captured at the first angle before the surgical camera is moved (without any centering process [0161]).  
Regarding claim 4, Hoffman further discloses the larger the pivoting of the surgical camera based on the first control information is, the higher the magnification of the area in the image captured at the second angle (the zoom factor…determined by a distance [0203]).  
Regarding claim 5, Hoffman further discloses a support arm device (see 156 and 158 for 101b, figure 1a) that supports the surgical camera is controlled based on the first control information (directs movement…101a-101c [0047]).  
Regarding claim 6, Hoffman further discloses the surgical camera is controlled to magnify the area in the image captured at the second angle (fovea 650c [0161]; zoom factor…distance [0203]).  
Regarding claim 7, Hoffman further discloses the circuitry is further configured to: perform an electronic zooming process for magnifying the area in the image captured at the second angle (zoom factor…automatically determined by a distance [0203]).  
Regarding claim 8, Hoffman further discloses the instruction information is sent from a foot switch operated by a user (operator O can use his feet…foot-pedals 318…and generate additional controls signals to control the robotic instruments 101 as well as the endoscopic camera [0067]; see figure 3), a movement recognition camera for detecting movement of the head of the user, a line-of-sight detection camera for detecting the direction of the line of sight of the user, or a microphone for acquiring speech information from an utterance of the user.  
Regarding claim 9, Hoffman discloses a control method (see computer 151, figure 1a) for a medical system (see 100, figure 1a), comprising: recognizing instruction information (manipulating control input device 160…a computer 151…directs movement [0047]; figure 1a) for indicating an area whose image is to be captured by a surgical camera (endoscopic camera 101b, figure 1a) that is inserted into an inside of a human body through a trocar (trocar or cannula [0058]) and captures an image of the inside of the human body (field of view [0047]); and generating first control information for pivoting the surgical camera about the trocar from a first angle to a second angle (mechanical panning [0160]; accomplished through pivoting, where the robotic surgical arm 158b in figure 1b have pivotally coupled joints [0059]), different from the first angle, based on the instruction information (endoscopic camera…mechanically panned [0161]) and second control information (zoom factor for the fovea…automatically determined by a distance from the end of the endoscopic camera to the operative site [0203]) for magnifying an area in an image (fovea 650c, figure 7d) captured by the surgical camera at the second angle, wherein the first control information moves a field of view to be captured toward an end of a viewing angle of the surgical camera (endoscopic camera 101b…mechanically panned…to an image position 702d [0161], see figure 7d) and the area to be magnified in the image captured at the second angle corresponds to a central region in an image captured at the first angle (without any centering process…[0161]; figure 7d). The area to be magnified (the fovea) captured at the second angle (see position of 650c with respect to 702d, figure 7d) corresponds to a central region in an image captured at the first angle (650c could previously have been centered with respect to 702 prior to pivoting/panning).
Regarding claim 10, Hoffman discloses a medical system (see 100, figure 1a) comprising: circuitry (computer 151 [0047]) configured to recognize instruction information (manipulating control input device 160…a computer 151…directs movement [0047]; figure 1a) for indicating an area whose image is to be captured by a surgical camera (endoscopic camera 101b, figure 1a) that is inserted into an inside of a human body through a trocar (trocar or cannula [0058]) and captures a first image of the inside of the human body at a first angle (field of view [0047]), and generate first control information for pivoting the surgical camera about the trocar from the first angle to a second angle (mechanical panning [0160]; accomplished through pivoting, where the robotic surgical arm 158b in figure 1b have pivotally coupled joints [0059]), different from the first angle, based on the instruction information (endoscopic camera…mechanically panned [0161]) and second control information (zoom factor for the fovea…automatically determined by a distance from the end of the endoscopic camera to the operative site [0203]) for magnifying an area in an image (fovea 650c, figure 7d) captured by the surgical camera at the second angle, wherein the first control information moves a field of view to be captured toward an end of a viewing angle of the surgical camera (endoscopic camera 101b…mechanically panned…to an image position 702d [0161], see figure 7d) and the area to be magnified in the image captured at the second angle corresponds to a central region in an image captured at the first angle (without any centering process…[0161]; figure 7d); a support arm device (156 and 158 for 101b, figure 1a) that supports the surgical camera, controlled based on the first control information (directs movement…101a-c [0047]); and the surgical camera controlled based on the second control information (fovea 650c [0161]; zoom factor…distance [0203]). The area to be magnified (the fovea) captured at the second angle (see position of 650c with respect to 702d, figure 7d) corresponds to a central region in an image captured at the first angle (650c could previously have been centered with respect to 702 prior to pivoting/panning).
Regarding claim 11, Hoffman further discloses the surgical camera is an endoscope (endoscopic camera 101b [0045]).  
Regarding claim 12, Hoffman further discloses the circuitry is further configured to capture the area in the image captured at the first angle before the surgical camera is moved (without any centering process [0161]).  
Regarding claim 13, Hoffman further discloses the larger the pivoting of the surgical camera based on the first control information is, the higher the magnification of the area in the image captured at the second angle (the zoom factor…determined by a distance [0203]).  
Regarding claim 14, Hoffman further discloses the surgical camera is an endoscope (endoscopic camera 101b [0045]).  
Regarding claim 15, Hoffman further discloses the circuitry is further configured to capture the area in the image captured at the first angle before the surgical camera is moved (without any centering process [0161]).  
Regarding claim 16, Hoffman further discloses the larger the pivoting of the surgical camera based on the first control information is, the higher the magnification of the area in the image captured at the second angle (the zoom factor…determined by a distance [0203]).  
Regarding claim 17, Hoffman further discloses the surgical camera is an endoscope (endoscopic camera 101b [0045]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ouyang (US 2015/0150441) discloses pivot is “pan” ([0070]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 3, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795